Duffie, C.
The plaintiff, Jacob Yaryan, brought this action against Laura Yaryan, praying that he might be divorced. The defendant’s answer contains a cross-petition, in which she asks a divorce from the plaintiff. A decree of divorce was awarded the defendant upon her cross-petition, and she was given the custody of their two minor children. The decree also awards her $2,000 permanent alimony, $25 a month to be paid monthly in advance for the support of her children, and $200 was directed to be paid into court as counsel fees for the defendant’s attorneys.
There appears in the record a finding of facts relating *575to the property owned by the defendant. From these findings it appears that the plaintiff is the owner of 360 acres of unincumbered land in Cherry county of the value of $1,040; that he owns 480 acres of land worth no more than the incumbrance upon it; that he owns a school lease of the value of $200, and personal property of the value of $250, and that this includes all his property. The certificate of the clerk attached to the transcript does not cover the special findings by name, but it does recite that the transcript contains the journal entry, and as the special findings are properly a part of the journal entry, we think they must be considered as authenticated by che clerk’s certificate. The plaintiff’s appeal is based wholly upon the award of alimony given by the court. Viewed from the standpoint of the special findings relating to his property, the alimony is not only excessive, but cextravagantly so, and we have exandned the evidence contained in the bill of exceptions to ascertain whether it supports these findings. The plaintiff was for some years engaged in the ranch business in partnership with his father, who deceased in the year- 1900. At the time of his death the partnership was the owner of something over 300 head of cattle and quite a tract of land, most of it incumbered. The partnership owed debts to the amount of $2,800. The plaintiff testified that the father’s share of the partnership property was acquired by money received by his wife from her mother’s estate. It is claimed that the children, including the plaintiff, recognized their mother’s rights in the property held by her husband and conveyed to her the land in Avhich the husband was interested, and there is a deed from plaintiff to his mother under date of June 15, 1900, conveying 960 acres of land, the consideration recited therein being $3. It is also shown that the plaintiff purchased from his mother and the other heirs of his father their interest in the partnership cattle, and it is asserted by.the plaintiff that his mother borrowed $3,000, which was loaned to him and used, so far as it went, to pay the other heirs for *576the cattle purchased. While it is claimed by the defendant that the conveyance of 960 acres of land made by Jacob Yaryan to his mother was without consideration and for the purpose of defeating alimony, the court has made no finding upon that issue, and as the record is almost entirely barren of any evidence relating to the Amine of the land so conveyed and of other lands conAreyed by the' plainti ff to other parties at a later date, and subsequent to his marriage, Ave are unable to arrive at any satisfactory conclusion relating to these conveyances. The amount of alimony awarded by the court is almost coucIusíau: that he regarded the plaintiff as the equitable owner of some, if not all, of these lands, AArhich he has conveyed, and indicates that the special findings relate only to the property standing in his name. In this condition of the record, justice to the parties and to ourselves requires that Ave should remand the case, so far as it deals with the alimony aAvarded the defendant, for a further investigation by the district court.
We recommend that the decree be affirmed so far as it awards the defendant a divorce and custody of her children, and that it be remanded to the district court, with directions to take evidence and determine whether any or all of the conveyances made by the plaintiff were bona fide in their character, or made with the intent on his part to defraud the defendant of her marital rights in his property.
By the Court: For the reasons stated in the foregoing opinion, the decree is affirmed so far as it awards defendant a divorce and custody of children, reversed as to alimony, and remanded to the district court for a new trial.
Judgment accordingly.